Citation Nr: 0005931	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  93-05 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for Raynaud's 
phenomenon of the hands and feet, currently evaluated as 50 
percent disabling.

2. The propriety of the initial 50 percent rating assigned 
for service-connected post traumatic stress disorder (PTSD) 
from November 27, 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to September 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1990 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the veteran's claim for an increased 
evaluation for his service-connected Raynaud's phenomenon of 
the hands and feet.  A notice of disagreement was received in 
December 1990.  A statement of the case was issued in January 
1991.  A substantive appeal was received from the veteran in 
February 1991.  A hearing was held at the RO in May 1991.  In 
December 1994 and again in June 1999, this claim was remanded 
to the RO for further development.  

In March 1995, the veteran's claims folders were transferred 
to the RO in Jackson, Mississippi.  

This matter also came before the Board from a January 1999 
decision by the (Jackson, Mississippi) RO that established 
service connection for PTSD.  In the June 1999 remand, the 
Board construed an April 1999 informal hearing presentation 
as, in part, a notice of disagreement with respect to this 
decision.  A statement of the case was issued in September 
1999.  The Board construes a VA Form 646 dated in December 
1999 to be a substantive appeal.  

The Board notes that the RO adjudicated the claim involving 
PTSD as one for an increased rating.  However, the veteran's 
appeal involves the initial evaluation assigned following the 
grant of service connection for this disorder.  Hence, the 
Board has re-characterized the issue in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court) in the decision Fenderson v. West, 12 
Vet. App. 119 (1999).  Furthermore, inasmuch as a higher 
evaluation is available for this condition, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the claim remains viable on appeal.  Id.; AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

Finally, in the June 1999 remand, the Board noted that in an 
October 1998 decision, the RO found that there was no clear 
and unmistakable error in an April 1982 decision which did 
not assign an evaluation higher than 50 percent for the 
service-connected Raynaud's phenomenon of the hands and feet.  
The Board construed written argument dated in March 1999 to 
be a notice of disagreement, and remanded this issue for the 
issuance of a statement of the case.  Accordingly, statement 
of the case was issued in July 1999.  However, the veteran 
has not perfected an appeal of this claim by the filing of a 
timely substantive appeal.  As such, this claim is not before 
the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claims on appeal has been 
obtained by the RO.  

2.  Since September 1990, the veteran's Raynaud's phenomenon 
of the hands and feet has been manifested by coldness, but 
with no ulceration, and subjective complaints of changes in 
pigmentation, and numbness.  

3.  Since the effective date of the grant of service 
connection in November 1990, the veteran's PTSD has primarily 
been manifested by nightmares, depression, flashbacks, sleep 
disturbance, and anxiety.   

4.  The service-connected PTSD results in no more than 
considerable industrial and social impairment, or, since 
November 7, 1996, considerable difficulty in establishing and 
maintaining effective work and social relationships; there is 
no showing of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 50 percent for the appellant's 
Raynaud's phenomenon of the hands and feet is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.104, Diagnostic Code 7117 (1999); 38 C.F.R. § 4.104, 
Diagnostic Code 7117 (1997).

2  As the initial 50 percent evaluation assigned for the 
veteran's service-connected PTSD was proper, the criteria for 
a higher evaluation are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

As a preliminary matter, the Board finds that these claims on 
appeal are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

I.  Entitlement to an increased rating for Raynaud's 
phenomenon of the hands and feet, currently evaluated as 50 
percent disabling.

Background

For historical purposes, it is noted that in December 1971, 
the RO established service connection for Raynaud's 
phenomenon of the hands, symptomatic, based on a review of 
the veteran's service medical records which indicated that he 
suffered a frozen hand injury, was given a limited profile 
for weather conditions on several occasions, and that 
Raynaud's phenomenon of the hands was noted.  This decision 
was also based on the report of a contemporaneous VA 
examination which noted the veteran's complaints of an 
inability to endure temperatures below 45 degrees, aching, 
some discoloration, and whiteness of the palms, as well as a 
diagnosis of Raynaud's phenomenon of the hands, symptomatic.  
Based on these findings, a 20 percent evaluation was assigned 
for this disorder.  

In a June 1978 decision, the RO increased the evaluation 
assigned for this disorder to 40 percent, chiefly based on 
the findings documented in a June 1978 VA examination report, 
including that the veteran's hands were found to be cool and 
that during short periods of time there were variable areas 
of blanching and flushing observed over the palms.  A 
diagnosis of progressive, moderately severe Raynaud's disease 
of the hands was noted on this report.

In an April 1982 decision, the RO increased the evaluation 
assigned for this disorder, now characterized as Raynaud's 
phenomenon of the hands and feet, to 50 percent, based in 
part on the review of an April 1981 private medical record 
which documented involvement of both the veteran's hands and 
feet, to include that the hands were cool without 
discoloration or ulcers, that the feet were cool, and that 
studies showed decreased blood flow to the fingers and toes.  

It appears that the report of a September 1990 VA examination 
was treated as an informal claim for an increased evaluation 
for the service-connected Raynaud's phenomenon of the hands 
and feet.  This claim was denied by the currently appealed 
October 1990 RO decision.  The relevant evidence of record 
includes the September 1990 VA examination as well as the 
reports of additional examinations and the veteran's 
testimony given during a May 1991 RO hearing.  

The September 1990 VA examination report indicates that the 
veteran gave a history of suffering from Raynaud's phenomenon 
of the hands and feet since July 1964, and that the disorder 
had worsened over the years.  He reported that his hands were 
cold and that he was unable to tell if he was touching 
anything.  The veteran also noted a loss of feeling in his 
feet and hands, but it was noted that he could feel touch, 
pin prick, and pressure on both hands and feet.  The veteran 
claimed that his hands and feet turned purple when the 
weather was cold, and that his toes occasionally cramp.  The 
examiner noted that he could not feel any pulses in the 
veteran's feet, that the feet were slightly cooler than the 
hands, and that he could feel a radial pulse in both wrists.  

During the RO hearing, the veteran testified that numbness, 
pain, and circulation in his hands and feet were getting 
worse.  He noted that he experienced joint pain, and arm and 
leg fatigue, on a daily basis.  The veteran further testified 
that he occasionally got a rash, and experienced numbness and 
cramping in his arms and legs.  He noted that on two or three 
occasions during the winter months he got sores between his 
toes but that they cleared up before he was able to be 
examined by the VA.  He noted that he got blisters on a 
couple of occasions during the summer months, and that on 
these occasions (winter and summer), numbness increased in 
the toes, they turned a light purple color, and then white, 
and that they got cold.  He further noted that he had never 
had ulcers about his hands, but had injured them unknowingly 
when he hit something and did not feel anything .  The 
veteran's spouse testified that the veteran's hands and feet 
were cold to the touch, and that he suffered from muscle and 
joint pain.  She noted that occasionally the veteran's skin 
got ashy, cracked, and bled, especially when it got cold.

The veteran was examined by Ben W. Cheney, M.D. in May 1994.  
The report of this examination indicates that he was shot in 
the left foot in September 1993 when he was robbed (the Board 
notes that medical evidence of record, including from VA, 
confirm this incident), and presented with complaints of left 
foot problems and problems surrounding his Raynaud's disease.  
Physical examination of the extremities revealed no clubbing, 
cyanosis, or edema, but did show evidence of the gunshot 
wound between the left great toe and second toe.  

A VA general examination was accomplished in February 1998, 
the report of which documents the veteran's history of 
Raynaud's phenomenon, including an inservice cold injury, and 
that the veteran indicated that over the years he has had 
symptoms of this disorder in both the winter an summer.  The 
veteran noted that in the summer, exposure to an air 
conditioned room produces a cycle of pallor or rubor, and 
pain, and that things such as holding a glass containing a 
cold drink or being exposed to cold environmental 
temperatures could also initiate this cycle.  He noted that 
he has tried sleeping in gloves and socks to alleviate the 
symptoms but has had limited success, and he complained of 
markedly decreased sensation in his hands resulting in a 
tendency to be unaware of injuries to his hands.  

On examination, the veteran's skin was unremarkable other 
than the existence multiple scars and that the hands and feet 
were cold to the touch.  There was tenderness about the 
veteran's left foot, secondary to the gunshot wound.  As a 
result of this examination, the veteran was diagnosed with, 
among other things, moderately severe Raynaud's disease 
involving of the hands and feet.  The examiner commented that 
during the examination, he or she was able to observe the 
cycle of changes in the Raynaud's phenomenon in the veteran's 
hands, and to a lesser extent, his feet.  

A VA cold injuries examination was accomplished in March 1998 
by the same examiner who conducted the February 1998 general 
examination.  The veteran's history was again noted, as were 
most of the veteran's complaints documented above.  During 
this examination, the veteran added that he often awakens due 
to symptoms of the Raynaud's phenomenon or cramps in his 
legs, and that his feet and hands are cold year round.  He 
noted that episodes of the Raynaud's phenomenon vary in 
frequency, in that they tend to occur on a daily basis during 
the cold season and occur three to four times a week during 
the summer.  

On examination, the veteran's skin was found to be normal in 
color and unremarkable, except for the hands and feet, which 
were cold to the touch.  The veteran's hands were also noted 
to be dry with multiple scars, but with no ulceration.  As a 
result of this examination, the veteran was diagnosed with 
moderately severe Raynaud's phenomenon involving the hands 
and feet, secondary to a cold injury.  The examiner commented 
that during the examination, as was the case during the March 
1998 examination, he or she was able to observe the cycle of 
changes in the Raynaud's phenomenon in the veteran's hands, 
and to a lesser extent, his feet, and that the findings of 
Raynaud's phenomenon were "classic."


Analysis

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected Raynaud's 
phenomenon of the hands and feet is not adequate, given the 
current symptomatology of this disorder.  In this regard, it 
is pointed out that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (1999).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, during the course of this appeal, the 
veteran's service-connected Raynaud's phenomenon of the hands 
and feet has been rated as 50 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7117.  The Board also 
notes that by regulatory amendment, effective on January 12, 
1998, substantive changes were made to the schedular criteria 
for evaluating cardiovascular disorders, including Raynaud's 
syndrome, and that where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

As reflected in the December 1999 supplemental statement of 
the case, the RO has considered both the former and the 
revised applicable criteria; hence, there is no due process 
bar to the Board doing likewise, and applying the more 
favorable result.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  That said, the Board points out that 
consideration will be given to the effective date of the 
revised regulation.  In other words, for any date prior to 
January 12, 1998, the Board will not apply the revised rating 
schedule to the claim, but from that date onward the Board 
will apply both the former and revised criteria.

Prior to January 12, 1998, a 20 percent evaluation was 
appropriate for Raynaud's disease with occasional attacks of 
blanching or flushing; a 40 percent evaluation required 
frequent vasomotor disturbances characterized by blanching, 
rubor and cyanosis; and a 60 percent evaluation required 
multiple painful, ulcerated areas.  As reflected by a note 
following this criteria, the 20 percent evaluation was 
applicable to unilateral or bilateral involvement of both 
upper and lower extremities, and the 40 percent and 60 
percent evaluations were applicable to unilateral 
involvement.  Further, with bilateral involvement separately 
meeting the requirements for evaluation in excess of 20 
percent, 10 percent would be added to the evaluation for the 
more severely affected extremity only, except where the 
disease had resulted in an amputation.  In this case, the 
resultant amputation rating will be combined with the 
schedular rating for the other extremity, including the 
bilateral factor, if applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7117 (1997).

Under the revised criteria effective January 12, 1998, a 40 
percent evaluation is provided for Raynaud's syndrome when 
there are characteristic attacks occurring at least daily.  A 
60 percent evaluation is provided when there are two or more 
digital ulcers and a history of characteristic attacks.  
38 C.F.R. § 4.104, Diagnostic Code 7117 (1999).  According to 
the note following these criteria, for purposes of this 
section, characteristic attacks consist of sequential color 
changes of the digits of one or more extremities lasting 
minutes to hours, sometimes with pain and paresthesias and 
precipitated by exposure to cold or by emotional upsets.  
Further, the note dictates that these evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved.

In this case, the evidence reflects that prior to January 
1998, the veteran complained of numbness and coldness of his 
hands and feet, and pigmentation changes, and that the cold 
symptoms were demonstrated on VA examination (September 
1990).  However, pigmentation changes were not medically 
indicated, nor was there any indication that the veteran's 
various other complaints - such as cramping and fatigue - 
were related to his service-connected Raynaud's phenomenon of 
the hands and feet.  This medical evidence also did not 
indicate that there were any ulcerated areas about the 
veteran's hands or feet.  

As noted, under the old rating criteria, a 40 percent rating 
was assigned if a single extremity was involved to the 
required degree, but only an additional 10 percent could be 
added, even if all the other extremities were involved to a 
similar degree (that standard was made clearer by the 
recently revised rating criteria which clearly state that the 
rating is on the basis of the overall condition, regardless 
of the number of extremities involved).  In this case, it is 
clear that no more than a 50 percent evaluation was warranted 
under the old criteria prior to January 12, 1998; in fact, in 
the Board's opinion, this 50 percent evaluation would have 
been primarily based on the subjective complaints made by the 
veteran, and not on objective medical evidence.  In other 
words, a 40 percent evaluation is warranted based on the 
veteran's complaints of, essentially, frequent vasomotor 
disturbances characterized as blanching and cyanosis, with 10 
percent added due to bilateral involvements (of the feet and 
hands).  

Regarding the evidence dated subsequent to the regulation 
change, the Board notes that under the revised criteria, it 
is clear that the veteran does not meet the criteria for a 60 
percent evaluation, because while the veteran made references 
to occasional sores and blisters during the RO hearing, none 
of the medical evidence of record reflects that the veteran's 
Raynaud's phenomenon of the hands and feet is manifested by 
any digital ulcers.  It is noted that there is no 50 percent 
rating currently listed under Diagnostic Code 7117.  

Under the circumstances (i.e. that there are no areas of 
ulceration about the hands or feet shown), the Board is also 
unable to conclude that an evaluation in excess of 50 percent 
would be warranted during this more recent time frame under 
the provisions of Diagnostic Code 7117 that were in effect 
prior to January 1998.  The Board does note that at this 
point it appears that the 50 percent evaluation is medically 
supported by the evidence.  Specifically, the examiner who 
recently evaluated this disorder was able to observe the 
"cycle of changes" (described by the veteran to include 
pallor or rubor) in the veteran's Raynaud's phenomenon of the 
hands and feet.  

In conclusion, the Board finds that the evidence establishes 
that the veteran's service connected Raynaud's phenomenon of 
the hands and feet is no more than 50 percent disabling under 
either the former or revised applicable schedular criteria.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Also, the Board finds, as did the RO, that the evidence of 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation for Raynaud's 
phenomenon of the hands and feet on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (1999).  There is absolutely no 
showing that this disorder has resulted in a marked 
interference with employment, and there is no indication that 
it has necessitated frequent periods of hospitalization. In 
the absence of evidence of such factors, the Board finds that 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).


II.  The propriety of the initial 50 percent rating assigned 
for service-connected post traumatic stress disorder (PTSD).

Background

A review of the record reflects that service connection was 
established for PTSD by the currently appealed January 1999 
decision.  This decision was based in part on information 
provided by the veteran - and partially confirmed by the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR)) - to the effect that while serving in 
Vietnam, specifically in Long Binh, the veteran's unit came 
under attack.  This decision was also based on medical 
evidence that will be discussed below.  Based on this medical 
evidence, a disability evaluation of 50 percent was assigned 
for this disorder, effective November 27, 1990. 

The relevant evidence of record pertaining to evaluation of 
the severity of the veteran's PTSD includes VA outpatient 
treatment records, examination reports, and private medical 
records.  

A VA psychiatric evaluation was accomplished in March 1991, 
the report of which indicates that the veteran related that 
he was then unemployed, having last worked as a salesman for 
cable companies from 1988 to 1990.  His complaints included 
trouble sleeping, nightmares about Vietnam, and sexual 
difficulties.  The veteran also related that he sometimes 
felt uneasy around others, was overcritical, had no self 
confidence, was sad, occasionally heard voices, and felt that 
people were watching him.  He further noted that he felt 
depressed most of the time.  

The report also indicates that the veteran was married in 
1966, and had two children prior to a divorce; and that he 
was currently married and has had two additional children.  
The veteran explained that his biggest problem was an 
inability to hold a job and make his family happy.  

Intellectual evaluation revealed a startling lack of 
mathematical ability, but that the veteran was an excellent 
speaker.  A prior arrest was noted to have caused some the 
veteran's problems in obtaining employment.  The examiner 
noted that the veteran was not a schizophrenic, and that his 
medication routine did not support significant PTSD.  

VA records also reflect that the veteran has been followed at 
the Mental Health Clinic (Clinic) since as early as late 
1990.  In March 1991 he presented with complaints of family 
and financial problems, an inability to obtain and maintain 
employment, nightmares, and flashbacks.  In December 1991 he 
was seen complaining of continued nightmares and night 
sweats, with periods of anger.  In January 1992 he presented 
with increased stress as his wife had filed for divorce and 
he was not employed at the time.  In June 1992, he presented 
with continued problems surrounding his divorce proceedings.  
His affect was noted to be flat, his eye contact good.  

In May 1993, it was noted that the veteran was "very 
stressed" and depressed, secondary to divorce proceedings 
and losing valued relationships.  It was also noted that the 
veteran was articulate and verbal.  In June 1993, the veteran 
presented at the clinic complaining of sleep difficulty, 
nightmares, cold sweats, and was diagnosed with PTSD.  In 
July 1993, it appears that the veteran added that he was 
having homicidal tendencies (the record is partially 
illegible), and was found to be oriented, alert, in contact 
with reality, anxious, dysphoric, irritable, resentful, and 
was having difficulty maintaining control of his anger.  It 
was also noted that the veteran's employment options were 
extremely limited by these manifestations and his inability 
to maintain appropriate relations with peers and co-workers.  
A diagnosis of PTSD and bipolar affective disorder was listed 
on this outpatient treatment record.  

In September 1993 the veteran presented with numerous 
psychosocial problems, including his pending divorce, having 
been recently robbed and shot in the left foot, and having 
lost his job.  He reported experiencing crying episodes five 
times a week for the past three years, but denied feelings of 
worthlessness and hopelessness, and problems with 
concentration.  The veteran also denied hallucinations and 
delusions, but displayed some grandiose behavior, and 
reported an increase in flashbacks about Vietnam after 
recently being shot in the foot.  

Mental status examination conducted at that time found the 
veteran to be awake, alert, and oriented times four.  He was 
dressed appropriately and was in apparent good hygiene.  His 
speech was pressured, circumstantial, and tangential, but 
coherent, monotonic, and logical.  The veteran was very 
articulate, made good eye contact throughout the interview, 
and while he was somewhat grandiose, there was no clear 
evidence of delusions.  His affect was euthymic, his mood 
depressed.  The veteran was diagnosed with bipolar affective 
disorder and PTSD by history at that time.  

The veteran was seen in the Clinic in late September 1993, at 
which time he reported that he was homeless and continued to 
take medication.  The report of a October 1993 psychological 
evaluation notes that the veteran had been employed in sales 
since leaving military service, and that he was found to be 
agitated and spoke rapidly, displayed little insight and 
lacked attention and concentration.  The veteran was oriented 
to all spheres and did not appear to have a thought disorder.  
His affect was within normal limits, and he described his 
mood as "great."  He denied suicidal thought but indicated 
that he could kill someone if pressured.  As a result of this 
evaluation, the veteran was diagnosed with cyclothymia.    

In late October 1993, the veteran went to the Clinic to 
obtain medication for his foot injury, was found to be non-
psychotic, and was not depressed or anxious.  He used flowery 
language with articulate expressions, and noted that he 
earned $50,000 per year.  The examiner noted that the veteran 
appeared to be bipolar in an elated phase (the veteran 
indicated that he was always that way), and noted that the 
veteran spoke rapidly and expressed his thoughts in a loud 
and clear tone.  
 
In March 1994, the veteran was seen at the Clinic complaining 
that "the whole world [was] turning against [him]" and that 
he was unable to obtain employment.  He was found to be 
pressured, poorly organized, suspicious, angry, discouraged, 
and depressed, but not delusional.  His judgment was fair, 
and he was diagnosed with PTSD and an adjustment disorder.  

In late March 1994, the veteran was referred to B. Frank 
Vogel, M.D. with complaints including an inability to sleep, 
being afraid, not trusting others, and not wanting to be with 
others.  Dr. Vogel noted that the veteran was neatly dressed, 
was depressed and angry, but was able to control himself most 
of the time.  The veteran's speech was noted to be loud, 
"complaining," and explosive.  The veteran wept as he 
related various problems, including that he had lost his job.  
The examiner noted his impression that the veteran 
exaggerated his symptoms somewhat and added symptoms that 
were not really present.  The veteran's motivation and 
cooperation were noted to be good.  

The veteran related the traumatic events experienced while he 
served in Vietnam, and indicated that he was doing well until 
he was mugged and shot in the left foot in September 1993.  
He noted that this attack revived troubling memories of 
Vietnam, and that he had not worked since September 1993 due 
to the bullet wound and the emotional problems resulting from 
it.  The veteran noted that he was first married from 1966 to 
1974, and again from 1986 to 1992, and that, essentially, the 
marriages ended due to his bizarre behavior due to 
nightmares, because his wives were frightened of him, and 
because of incompatibility.  He related that he has had 
short-term relationships since then of no emotional 
importance.  

Regarding daily activities, the veteran related that he lived 
alone at the time, that he could take care of his personal 
needs and household chores with some difficulty, and that in 
the past he liked to fish, hunt, and swim, among other 
things, but that now he does not engage in these activities.  
The veteran also noted that he could use the phone, drive, 
and shop if necessary.  Dr. Vogel opined that the functional 
limitations described were causally related to the veteran's 
foot disability as well as his anxiety disorder.  

On mental status examination, the veteran noted that he first 
experienced flashbacks five to six times per week, but that 
they have been reduced to twice a week.  He noted that he did 
not trust anyone, that he feels sad and dejected most of the 
time, and that he cries once a week.  He further noted that 
his appetite was poor, and that he had suicidal thoughts 
twice a month but without a plan.  He reported a fear of 
thunder and lightning and a mild phobia of driving over 
bridges.  

The examiner noted that the veteran's reported hallucinations 
did not appear valid.  The examiner also related that the 
veteran was definitely an angry individual who expressed his 
anger at society and various institutions.  Further, he 
tested the veteran and determined that he was of average 
intelligence but with a high level vocabulary.  The examiner 
pointed out that the veteran had probably become addicted to 
Xanax, which he noted was an anxiolytic not widely used in 
treating severe and chronic anxiety disorders.  As a result 
of this examination, the veteran was diagnosed with PTSD and 
possible addiction to Xanax, among other things.  A Global 
Assessment of Functioning (GAF) score of 41 was noted.

In November 1994, the veteran was seen at the Clinic and 
indicated that he had been taking Valium for years for 
depression and that reducing his intake caused anxiety.  The 
veteran was seen on several occasions in 1995 and 1996 for 
refills of Valium, and it is noted in these records that he 
was trying to reduce his dosage amounts.  

In April 1996, the veteran was seen by a VA psychologist, at 
which time he gave a history of witnessing traumatic events 
in service, and of experiencing numerous post-service 
traumatic events, including being robbed and shot in the 
foot.  The veteran indicated that he had not worked since the 
robbery and that he lived with his  fiancée.  The examiner 
noted that the veteran appeared alert and oriented times 
three, and that his mood was depressed and his affect 
appropriate to his mood.  A diagnosis was deferred.  A few 
days later in April 1996 the veteran was seen at the Clinic 
complaining of severe and incapacitating anxiety and that his 
Valium dosage had been reduced.  On examination, the veteran 
was found to be stable with no suicidal or homicidal 
ideation, and no psychosis.  He was diagnosed with a 
generalized anxiety disorder.  In May 1996, the veteran 
presented with complaints of feeling depressed and 
overwhelmed at times, but noted that he could "handle it."  
He requested refills of his various medications, including 
Valium.  The veteran denied suicidal ideation, stated that he 
was unable to work but noted that he did odd jobs.  

In June 1996, the veteran was seen by a VA psychologist, at 
which time he noted that he had been unemployed since 1981, 
and again related the traumatic events experienced during and 
after his military service.  The veteran complained of 
anxiety, depression, anger control problems, sleep 
disturbance, and intrusive memories.  Objective findings 
included a depressed mood, anger and irritability, with no 
suicidal or homicidal ideation, and no psychosis.  The 
veteran was assessed with PTSD.  It appears from the records 
that the veteran began attending PTSD group therapy that 
month.  

VA outpatient treatment records further reflect that the 
veteran was seen in September 1996 and reported that his 
depression had increased; he noted that he had been having 
problems with anxiety and increased his medication intake.  A 
depressed mood was noted, as was a labile affect; it was 
noted that the veteran was not psychotic.  A diagnosis of 
PTSD was indicated.  A depressed mood and flat affect were 
noted in December 1996 and March 1997, the latter report 
noting the veteran's complaints of high anxiety and problems 
with his separated girlfriend.  In August 1997, the veteran 
noted that he was having family problems and that he had been 
extremely anxious.  

A VA general medical examination was accomplished in February 
1998, the report of which indicates that the veteran was 
previously diagnosed with PTSD, and that prior to the 
September 1993 robbery, he experienced poor anger control, 
difficulty in his interpersonal relationships, and intrusive 
dreams about the events experienced in Vietnam.  Subsequent 
to September 1993, these dreams included the experience of 
being shot and robbed.  On psychiatric evaluation, the 
veteran was found to be oriented to time, place, and person, 
and his responses to questions were appropriate.  The veteran 
was diagnosed with PTSD, among other disabilities.  

A VA psychiatric examination was accomplished in April 1998, 
the report of which reiterates the veteran's history of 
service in Vietnam and of having been robbed and shot in the 
left foot.  It was noted that the veteran last worked in 
1993, that he has had poor results from treatment, has had 
such difficulty walking that he has to use a cane, and that 
this causes him a great deal of pain.  His history of two 
prior marriages was noted, and it was noted that he has been 
in a relationship - described as "promising" - for the past 
three years, and that he has a six month old daughter.  

On mental status evaluation, it was noted that the veteran 
was alert and helpful, and showed no memory problems in 
detailing his military and civilian history.  The veteran 
indicated that he did not discuss his war experiences, that 
he has troubling intrusive thoughts as much as three times a 
day, nightmares six times a week, and flashbacks about twice 
a week.  

The veteran related that upon his return from military 
service, he was no longer interested in many of the things 
that had been important to him, including playing the trumpet 
and engaging in certain sports activities.  He noted that he 
had great difficulty with others, and could not establish or 
even re-establish relationships.  Further, he noted that job 
situations were especially difficult.  

The veteran further indicated during this examination that 
for a number of years after service, he would carry a knife 
around the house at two different times in the morning, and 
that sudden noises caused very marked startle reactions.  The 
veteran also related odd visual and auditory hallucinations, 
including seeing snakes on the ground outside of his house 
every morning that disappear after a few minutes, seeing his 
dead mother, two brothers, and father.  The veteran also 
indicated that people who did not know him were out to get 
him, and that there was a conspiracy to send him to jail.  

The examiner commented that the veteran was of average 
intelligence, and that he had a prior history of substance 
addiction (marijuana and alcohol) until 1993.  As a result of 
this examination, the veteran was diagnosed with PTSD and 
schizophrenia, paranoid type, among other things, with 
unemployment, money and marital problems, and combat 
experiences listed as stressors.  A GAF score of 45 was 
indicated.


Analysis

The veteran and his representative contend, in substance, 
that a disability evaluation higher than the 50 percent 
evaluation initially assigned following the grant of service 
connection for PTSD disability is warranted.  

At the outset, the Board notes that, recently, the Court 
observed that there is a distinction between a claim based on 
the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating.  It was also indicated that in the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts founds, a practice known as 
"staged rating."  Fenderson, supra .  

By regulatory amendment, effective on November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  As 
noted above, where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas, supra.  As reflected in the January 
1999 rating decision, the RO has considered both the former 
and the revised applicable criteria; hence, there is no due 
process bar to the Board doing likewise, and applying the 
more favorable result.  The Board points out that 
consideration will be given to the effective date of the 
revised regulation.  In other words, for any date prior to 
effective November 7, 1996, the Board will not apply the 
revised psychiatric rating schedule to the claim, but from 
that date onward the Board will apply both the former and 
revised criteria.

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, a 50 percent evaluation was appropriate where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Assignment of a 70 
percent rating was warranted for a severely impaired ability 
to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation was contemplated where the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
for totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or for demonstrable inability to obtain or 
retain employment.

Under the revised criteria, set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999), a 50 percent rating is 
appropriate where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  
Assignment of a 70 percent evaluation is contemplated where 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships. Assignment of a 100 percent 
evaluation for PTSD is contemplated where there is a showing 
of total occupational and social impairment, due to such 
symptoms as: gross impairment in thought process or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives own occupation, or 
own name.

That said, applying the evidence dated prior to November 7, 
1996, to the old criteria, the Board finds that this evidence 
does not show that the veteran's PTSD produced more than a 
considerable (50 percent) degree of industrial impairment 
during that time period.  While the relevant evidence 
indicates that during this time period, the veteran had 
difficulty sleeping, was irritable, depressed, angry, 
suspicious, and experienced nightmares, among other things, 
he was also articulate, alert, oriented, possessed fair 
judgment, was engaged in effective relationships, as 
demonstrated by references to his second marriage and 
subsequent girlfriend (fiancée), and was apparently able to 
engage in odd jobs, driving, shopping, and the like.  
Further, and as will be addressed below, the relevant 
objective evidence does not suggest that the veteran was 
severely impaired from obtaining employment solely due to his 
PTSD.  The Board does point out that while in July 1993 the 
manifestations of the veteran's PTSD were said to extremely 
limit his employment options, the evidence reflects that the 
veteran was nevertheless employed at that time, and did not 
stop working until September 1993, just after the shooting 
incident.

In considering the evidence dated subsequent to the change in 
regulation, the Board finds that an evaluation higher than 50 
percent is not warranted under either the old or new rating 
criteria.  Regarding the new criteria, the evidence does not 
demonstrate that the veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 

While this evidence documents the veteran's complaints of 
hallucinations, nightmares, flashbacks, a depressed mood, and 
a flattened affect, he maintains an apparent healthy 
relationship with his girlfriend, and continues to be alert 
and helpful, oriented to time, place, and person, and is 
articulate.  Furthermore, he demonstrates no memory problems.  

This evidence clearly demonstrates to the Board no more than 
a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999) is warranted. 

As well, under the old criteria, again, the evidence shows 
that that the manifestations of the veteran's PTSD are no 
more than considerable with complaints as noted above.  The 
evidence does not demonstrate that this disorder produces 
severe impairment in the ability to establish or maintain 
effective or wholesome relationships with people, or that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  As noted, the veteran does maintain at 
least some effective personal relationships (most notably 
with his girlfriend), and while it is arguable that the 
manifestations of the veteran's PTSD cause considerable 
industrial impairment, the evidence does not establish that 
such impairment is severe (it is noted that there is a 
physical component - specifically, the left foot injury - 
factoring into the veteran's alleged inability to maintain or 
obtain employment).  As such, a 50 percent rating under 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) is not 
warranted for the period after November 7, 1996.  

The Board does note that a GAF Score of 45 was indicated on 
VA examination in April 1998, and that, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), is indicative of severe symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  
However, this is just one piece of information to be 
examined, and the Board is obligated to review all pertinent 
evidence and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  Here, the evidence does not demonstrate that the 
veteran is currently suicidal, engages in severe obsessional 
rituals, or the like, nor has it been shown that PTSD alone 
causes serious impairment in social or occupational 
functioning.

In conclusion, the Board finds that the evidence establishes 
that, since November 1990, the effective date of the grant of 
service connection for the veteran's PTSD, this disorder is 
shown to be no more than 50 percent disabling under either 
the former or revised applicable schedular criteria.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert, supra.

It is pointed out that as this issue deals with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  However, as noted above, inasmuch as the 
50 percent evaluation reflects the highest degree of 
impairment shown since the date of the grant of service, and 
that evaluation is effective since that time, there is no 
basis for staged rating in the present case.

The Board finds, as did the RO, that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation for either the service-connected 
PTSD on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (1999).  As noted above, there is no showing 
that the veteran's PTSD has resulted in more than 
considerable (therefore, not marked) interference with 
employment, and there is no indication that this disorder has 
necessitated frequent periods of hospitalization.  As noted 
above, while the veteran may in fact be unemployable, it is 
apparent that his nonservice connected left foot disability 
has significantly contributed to his functional limitations.  
Again, the veteran's apparent inability to maintain 
employment has been related to both psychiatric and physical 
impairment.  In any event, there simply is no evidence that 
the veteran's PTSD alone (or together with his Raynaud's 
phenomenon of the hands and feet, for that matter) either 
renders him unemployable, or results in more than the 
considerable interference with employment contemplated by the 
assigned 50 percent evaluation assigned for this disorder.
 
In the absence of evidence of such factors, the Board finds 
that criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell; Floyd; Shipwash, supra.


ORDER

An increased evaluation for the service-connected Raynaud's 
phenomenon of the hands and feet is denied.

As the initial 50 percent evaluation assigned for service-
connected PTSD is proper, a higher evaluation is denied.



		
	LAWRENCE M. SULLIVAN  
Acting Member, Board of Veterans' Appeals


 

